Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on May 11, 2021 is acknowledged.
3.	Claims 95-96 have been cancelled.
4.	Claims 1-5, 9, 15-22, 24-25, 46-47 and 97 are pending in this application.


Restriction
5.	Applicant elected with traverse of Group 1 (claims 1-5, 9, 15-22, 24 and 97) and the election of the sequence IIGIGLIIAGVVV (SEQ ID NO: 13), lysine as the species of a positively charged amino acid, and the species of tobramycin as the species of antibiotic in the reply filed on December 2 ,2020. The traversal was not found to be persuasive. The restriction requirement was deemed to be proper and made FINAL in the previous office action. Claims 25 and 46-47 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 17-18 remain withdrawn from further consideration as being drawn to nonelected species. Claims 1-5, 9, 15-16, 19-22, 24 and 97 are examined on the merits in this office action.
This application contains claims 25 and 46-47 drawn to inventions nonelected in the response filed on 12/2/2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Withdrawn Objections and Rejections
6.	Objection to the title is hereby withdrawn in view of Applicant’s amendment to the Title.
7.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
8.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification and the drawing replacement sheet filed on May 11, 2021.
9.	Objection to claims 1 and 4 is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Objection to claim 22 is hereby withdrawn in view of Applicant’s amendment to the claim.
11.	Rejection of claims 1-4 and 95-97 under 35 U.S.C. 101, is hereby withdrawn in view of Applicant’s amendment to the claims.
12.	Rejection of claims 5, 9, 15 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
13.	Rejection of claims 1-4, 19-22 and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Poulsen et al (The Journal of Biological Chemistry, 2009, 284(15): 9870-9875, filed with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims.
14.	Rejection of claims 1-5, 9, 15-16, 19-22 and 24 under 35 U.S.C. 103 as being unpatentable over Poulsen et al (The Journal of Biological Chemistry, 2009, 284(15): 

Maintained Rejection
35 U.S.C. 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5, 9, 15-16, 19-22, 24 and 97 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Poulson et al (The Journal of Biological Chemistry, 2009, 284(15): 9870-9875, filed with IDS) in view of Bellmann-Sickert et al (Journal of Biological Chemistry, 2015, 290(3): 1752-1759, filed with IDS) and Nicolaou et al (Angew Chem Int Ed Engl, 2009, 48(4): 660-719, cited in the previous office action). This rejection is maintained by revised in view of Applicant’s amendment to the claims.
19.	Poulsen et al teach a peptide that is less than 30 residues consisting of the sequence PAALLGIGLIIAGVLVIQLF (see Figure 1B, last peptide sequence). The sequence of Poulsen et al is a 20mer and does not comprise the sequence VVGLALIVAGVVV and VVGLALINAGVVV, meeting the limitation of instant claims 1 and 24, in part. The sequence of Poulsen et al comprises a sequence wherein the variables X1-X8 are present, meeting the limitation of instant claim 2, in part.  The peptide sequence of Poulsen et al comprises the residue L for X1, L for X2, G for 3rd position, I for X3, G for X4, L for the 6th position, I for X5, A for X6, G for 10th position, V for 11th position, L for X7 and V for X8 and the sequence comprising instant SEQ ID NO: 7 (LLGIGLIIAGVLV), meeting the limitation of instant claims 3-4, in part. In regards to claims 19-22, since the reference teaches a peptide comprising instant SEQ ID NO: 7 and general peptide of instant claim 1, the peptide of the reference would inherently have all the same activity and functionality as instantly claimed peptide. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches ALL of the active components, the reference anticipates instant claims 1-4, 19-22 and 24, in part.
The difference between the reference and the instant claims is that the reference does not teach the solubility-increasing tag at the N- or C-terminal end of the peptide, wherein the tag comprises N-acetyl-Ala-Sar-Sar-Sar- and the C-terminal K tag and do not teach combination of antibiotics.
20.	However, Bellmann-Sickert et al teach peptides from transmembrane domain 4 (TM4) of H. salinarum small multidrug resistance protein (Hsmr) that is specific efflux inhibition (see Title, Abstract, Figure 2, for example). Bellmann-Sickert et al teach the solubility tags T1 (CH3CO-Ala-Sar3) and T2 ((Lys)3-NH2) at the N- and C-terminal ends of the peptides (see Figure 2 and Abstract, for example). Bellmann-Sickert et al teach a KKK-NH2 C-terminal tag that target the peptide to the negatively charged bacterial membrane (see p. 1755, left column, paragraph 4, and Abstract, for example). Bellmann-Sickert et al teach that Hsmr peptides that are stapled peptides give increased metabolic stability and biological longevity (see Figure 5, for example). Bellmann-Sickert et al teach that the work on the EmrE homologue Hsmr from Halobacter salinarum established that the minimal sequence necessary for efficient dimerization is a TM4-TM4 heptad interface, the TM4 residues Gly-Leu-X-Leu-Ile-X-X-Gly-Val (see p. 1753, right column).
21.	Additionally, Nicolaou et al teach that naturally occurring antibiotics treat bacterial infections (see Introduction, and throughout the reference).
22.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poulsen et al, Bellmann-Sickert et al and Nicolaou et al, since Poulsen et al and Bellmann-Sickert et al teach small multidrug resistance proteins both having the GLXLIXXGV core. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Bellmann-Sickert et al teach that the solubility tags T1 (CH3CO-Ala-Sar3) and T2 ((Lys)3-NH2) at the N-terminal end and KKK-NH2 C-terminal tag that target the peptide to the negatively charged bacterial membrane. Additionally, all of the references teach treatment of bacterial infections. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, because adding two compounds known for use for the same purpose, would at least have an additive effect. The MPEP states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). 
The combination product of the combined art would inherently have the same function and activity as the instantly claimed combination. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Therefore, the combined art is prima facie obvious over instant claims 1-5, 9, 15-16, 19-22, 24 and 97.


Response to Applicant’s Arguments
23.	Applicant argues that “claim 1 as presented herein recites that the peptide comprises a positively charged solubility-increasing tag, that the peptide is provided in a combination with an antibiotic, and that the combination synergistically treats an infection.” Applicant further argues that “Applicant respectfully disagrees and submits that the combination fails to provide any teaching, suggestion or direction to the claimed invention and fails to provide one of ordinary skill in the art with a reason to modify the Poulsen in the manner claimed. Moreover, claim 1 as presented herein recites that the combination is synergistic. Applicant respectfully submits that this is not taught or suggested by the combination of cited references and would not be predictable to one of ordinary skill in the art. The synergy recited in claim 1 and exemplified in the present application is clear unexpected effect that weighs in heavy favor of the patentability of the presently claimed invention”. 
24.	Applicant’s arguments have been fully considered but have not been found persuasive. Instant claims are drawn to a product invention. Therefore, the combined teachings of the art teaching the same combination, would inherently have the same function and activity as instantly claimed combination. In response to applicant's arguments against the references individually, one cannot show nonobviousness by combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Moreover, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.”). 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In regards to Applicant’s argument to synergistic effect, instant application has not shown any synergistic effect. The instant specification discloses that “…it is contemplated that the peptides described herein may be used in combination with conventional treatments for infection or cancer, such as antibiotics or chemotherapy, resulting in an additive or synergistic treatment modality” (see paragraph [0197]). Instant specification further discloses that “As seen in FIG. 5A, these peptides inhibit EtBr efflux up to about 70%, a level that supports the prospect of drug efflux synergy between SMR and the RND complex. Bacterial assays we performed as controls report no significant non-specific cell death due to the peptides at the concentrations tested for efflux inhibition (not shown)…” (see paragraph [0208]). Example 3 of instant specification further discloses that “…we will mix examples of the two inhibitory peptide categories to create a potentially “synergist cocktail” that in combination with traditional antibiotics should be particularly lethal to pathogenic bacteria” (see paragraph [0212]). 
Additionally, Berenbaum reference (Clin. Exp. Immunol., 1977, 28, 1-18) teaches that “two drugs, A and B, each suppress a response by 10% when given at a dosage of 1 mg/kg but that, when both are given together at this dose, the suppression is not 20 but 90%. One might conclude that this is a case of marked synergy but, as the dose-nd full paragraph, and FIG. 1). Berenbaum reference further teaches that “whether any particular dose-combination is additive, synergistic or antagonistic is shown immediately by whether the point representing that combination lies on, below or above the straight line joining the doses Ac and Bc of the two drugs that, when given alone, produce the same effect as that combination” (see p. 5, 2nd full paragraph, and FIG. 2). 
Therefore, there is no indication in the instant application that there is synergistic effect on treatment of an infection. Therefore, the rejection is deemed to be proper and is maintained herein.
Please note: the Berenbaum reference was not used as a prior art reference but to rebut Applicant’s arguments regarding “synergistic effect”. 



CONCLUSION
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JULIE HA/Primary Examiner, Art Unit 1654